Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 5, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*830Claimant was employed as a social worker in a group home run by the employer, a child and family services organization. The record supports the Board’s finding that claimant failed to submit completed case notes for children under her care and that, after her supervisor returned the case notes to her for completion, she failed to do so and her supervisor had to complete them herself. The record also indicates that claimant had previously failed to timely submit proper records after being told to do so. We find no basis to disturb the Board’s decision that this conduct constitutes misconduct disqualifying claimant from unemployment insurance benefits.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.